Case 8:19-cr-00553-WFJ-AAS Document 48 Filed 09/30/20 Page 1 of 2 PagelD 85

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA

vs.
Case No. 8:19-cr-553-T-02AAS

STANLEY TIPTON

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

The Defendant, by consent, has appeared before me pursuant to Rule 11,
F.R.Cr.P. and Rule 6.01(c)(12), M.D. Fla. Rules, and has entered a plea of guilty to
Count One of the Superseding Information.! After cautioning and examining the
Defendant under oath concerning each of the subjects mentioned in Rule 11, I
determined that the guilty plea was knowledgeable and voluntary, and that the
offense charged is supported by an independent basis in fact containing each of the
essential elements of such offense. I therefore recommend that the plea of guilty be
accepted and that the Defendant be adjudged guilty and have sentence imposed
accordingly.

Due to the national emergency created by the novel coronavirus and consistent
with the authority provided by Section 15002 of the Coronavirus Aid, Relief, and
Economic Security (CARES) Act and Chief Judge Merryday’s September 22nd
Administrative Order, 8:20-mc-25 (M.D. Fla. September 22, 2020), I conducted the

change of plea hearing by videoconference. I did not postpone the change of plea

 

1At the hearing, the inquiry required by Rule 7(b) Fed. R. Crim. P.,
was conducted and the defendant's written waiver of indictment was
accepted.
Case 8:19-cr-00553-WFJ-AAS Document 48 Filed 09/30/20 Page 2 of 2 PagelD 86

hearing because defense counsel contended, and I found, delay of the hearing would
cause a serious harm to the interests of justice. More specifically, the defendant's case
has been pending before Judge Jung for some time and there are provisions in the
plea agreement that defendant would like to begin and so would like to more the case
toward sentencing without further delay.

The defendant consented to appearing by videoconference, and both the
defendant and defense counsel indicated they had discussed the hearing format in
advance. The government did not object to the videoconference format. The
defendant’s image and voice were clear, and I confirmed all participants could see
and hear all other participants clearly.

Dated: September 30, 2020

J ard okt pro

IKMXNDA ARNOLD SANSONE
United States Magistrate Judge

NOTICE

The parties have fourteen days from the date they are served a copy of this
report to file written objections to this report's proposed findings and
recommendations or to seek an extension of the fourteen-day deadline to file written
objections. 28 U.S.C. § 636(b)(1); 11th Cir. R. 3-1. A party's failure to object timely
in accordance with 28 U.S.C. § 636(b)(1) waives that party's right to challenge on
appeal the district court's order adopting this report's unobjected-to factual findings
and legal conclusions. 11th Cir. R. 3-1.
